DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:

Consider independent claim 1.  The prior art of record does not teach or render obvious A touchpad device fixed to a chassis, the touchpad device comprising: a base plate fixed to the chassis and having a through hole, the base plate comprising: a body portion having a plurality of holes; a plurality of fixed portions, wherein each of the fixed portions is connected to the body portion and extends into a corresponding one of the holes, and wherein the fixed portions and the body portion form a unitary structure, each of the fixed portions comprising: a fixed segment fixed to the chassis; and at least one connecting arm connected between and in direct contact with both the fixed segment and the body portion; and a reinforcing structure connected to the body portion and disposed between the through hole and the fixed portions.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAYCE R BIBBEE whose telephone number is (571)270-7222.  The examiner can normally be reached on Mon-Thurs 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CHAYCE R BIBBEE/Examiner, Art Unit 2624                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2624